Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
Applicant’s amendments filed 04/22/2021 have not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration, with respect to amendments, requiring each cell having a first sidewall and a second opposing sidewall, a central void, and a longitudinal axis passing through the central void, the first and second sidewalls surrounding the central void in claims 1 and 18.
Applicant's arguments submitted on 04/22/2021 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration.
For the reasons set forth above and of record, the Final Rejection mailed 01/25/2021 is maintained.
/M.O./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784